DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/21 has been entered.
Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11, 17-20, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilling (USP 6,573,775).
For claim 1, Figure 7 of Pilling teaches a latch circuit (Q1-Q3, Q9-Q10, Q15) comprising: a power supply node (ground); a first input node (DATA) configured to receive a first data signal (DATA) having a first sustained voltage level (L); a second input node (DATAB) configured to receive a second data signal (DATAB) having a second sustained voltage level (H) different from the first sustained voltage level (L); a first output node (junction connection of Q3 and Q10); a second output node (junction connection of Q2 and Q9); a first 
the common node (junction connection of Q1-Q3) is coupled exclusively to the first transistor (Q2), the second transistor (Q3), and the second switching device (Q1); the first output node (junction connection of Q3 and Q10) is thereby configured to be selectively coupled with the power supply node (ground) solely through a first conductive path (path through Q3 and Q1 to ground) comprising the second transistor (Q3) and the second switching device (Q1), and the second output node (junction connection of Q2 and Q9) is thereby configured to be selectively 
  For claim 2, it is seen in the operation of the latch in Figure 7 of Pilling that the power supply node (ground node) is configured to carry a first supply voltage (ground voltage which is 0V), and the latch circuit is configured to cause a first voltage difference (voltage difference between the first and second outputs while Q15 turns on) across the first switching device (Q15) in response to the first state of the clock signal (CLKB = H), an absolute value of the first voltage difference being less than a difference between the first supply voltage (ground voltage 0V) and a second supply voltage (supply voltage connected to Q9 and Q10 of the latch).
For claim 3, it is seen in the operation of the latch in Figure 7 of Pilling that wherein the latch circuit is configured to further cause the first voltage difference (voltage difference between the first and second outputs) based on the first voltage level of the first sustained voltage level (L) of the first data signal (DATA) at the first input node (DATA) and the second sustained voltage level (H) of the second data signal (DATAB) at the second input node (DATAB).
For claim 4, it is seen in the operation of the latch in Figure 7 of Pilling that wherein the latch circuit is configured to cause a second voltage difference (voltage difference between the first and second outputs) in response to the second state of the clock signal (CLKB = H), an absolute value of the second voltage difference being greater than the absolute value of the first voltage difference (this is because the first voltage difference is when the first switching device Q15 is turned on, so the voltage of the first output and the voltage of the second output would approximately be the same, so the first voltage difference is close to 0V; while the second voltage difference is when the first switching device Q15 is turned off, so one of the voltages at 
For claim 5, Figure 7 of Pilling teaches the power supply node (ground) is configured to carry a reference ground voltage.
For claim 6, Figure 7 of Pilling teaches the first transistor (Q2) and the second transistor (Q3) is an N-type transistor.
For claim 9, Figure 7 of Pilling teaches that the first switching device (Q15) comprises a transmission gate (for broadest reasonable interpretation, transistor Q15 is a transmission gate because when it is turned on by CLKB, signal is transmitted between the first and second outputs, so it is reasonable to consider the first switching device is a transmission gate).
For claim 10, Figure 7 of Pilling teaches the latch further includes a third transistor (Q9) having a source coupled with another power supply node (the supply voltage on the top connected to Q9-Q10), a drain coupled with the second output node (junction connection of Q2 and Q9), and a gate coupled with the first output node (junction connection of Q3 and Q10); and a fourth transistor (Q10) having a source coupled with the another power supply node (the supply voltage on the top which is connected to Q9-Q10), a drain coupled with the first output node (junction connection of Q3 and Q10), and a gate coupled with the second output node (junction connection of Q2 and Q9).
For claim 11, Figure 7 of Pilling teaches wherein each of the third transistor (Q9) and the fourth transistor (Q10) is a P-type transistor (PMOS Q9 and PMOS Q10).
For claims 17, Figure 7 of Pilling teaches a latch circuit (Q1-Q3, Q9-Q10, Q15) in which the operations of the latch circuit (Q1-Q3, Q9-Q10, Q15) teaches the method comprising:

connecting the first input node (DATA) to a gate of a first transistor (Q2) coupled between a first output node (junction connection of Q2 and Q9) and a common node (junction connection of Q1-Q3), the first transistor (Q2) being directly coupled with the first output node (junction connection of Q2 and Q9);
receiving a second data signal (DATAB) at a second input node (DATAB), the second data signal (DATAB) alternating between the first sustained voltage level (H) and the second sustained voltage level (L) logically complementary to the first data (DATA);
connecting the second input node (DATAB) to a gate of a second transistor (Q3) coupled between a second output node (junction connection of Q3 and Q10) and the common node (junction connections of Q1-Q3), the second transistor (Q3) being directly coupled with the second output node (junction connection of Q3 and Q10);
turning on a first switching device (Q15) in response to a first state of a clock signal (CLKB = L), the first switching device (Q15) being coupled between the first output node (junction connection of Q2 and Q9) and the second output node (junction connection of Q3 and Q10);
turning off the first switching device (Q15) in response to a second state of the clock signal (CLKB = H); and 
turning on a second switching device (Q1) in response to the second state of the clock signal (CLKB = H), the second switching device (Q1) being coupled between the common node (junction connection of Q1-Q3) and a power supply node (ground); wherein each of the first and 
the turning on the second switching device (Q1) causes the first transistor (Q2) and the second switching device (Q1) to selectively provide a first sole conductive path (path through Q2 and Q1 to ground) between the first output node (junction connection of Q2 and Q9) and the power supply node (ground) and causes the second transistor (Q3) and the second switching device (Q1) to selectively provide a second sole conductive path (path through Q3 and Q1 to ground) between the second output node (junction connection of Q3 and Q10) and the power supply node (ground), and each of the connecting the first input node (DATA) and the connecting the second input node (DATAB) is concurrent with both the first state of the clock signal (CLKB = L) and the second state of the clock signal (CLKB = H).
For claim 18, the operation of the latch circuit in Figure 7 of Pilling teaches that turning off the second switching device (Q1) in response to the first state of the clock signal (CLKB = L).
For claim 19, the operation of the latch circuit in Figure 7 of Pilling teaches that wherein the selectively providing the first sole conductive path (path through Q2 and Q1 to ground) comprises the first transistor (Q2) being turned on in response to the first sustained voltage level (H) of the first data signal (DATA) at the first input node (DATA), and the selectively providing the second sole conductive path (path through Q3 and Q1) comprises the second transistor (Q3) being turned on in response to the first voltage level (H) of the second data signal (DATAB) at the second input node (DATAB).

For claim 23, Figure 7 of Pilling teaches wherein each of the source of the third transistor (Q9) and the source of the fourth transistor (Q10) is directly coupled with the another power supply node (the supply voltage on the top which is connected to Q9-Q10).  
For claim 24, Figure 7 of Pilling teaches selectively coupling the first output node (junction connection of Q2 and Q9) to another power supply node (the supply voltage on the top which is connected to Q9-Q10) through a third transistor (Q9); and selectively coupling the second output node (junction connection Q3 and Q10) to the another power supply node (the supply voltage on the top which is connected to Q9-Q10) through a fourth transistor (Q10), wherein each of the selectively coupling the first output node (junction connection of Q2 and Q9) and the selectively coupling the second output node (junction connection of Q3 and Q10) is in response to both the first state of the clock signal (CLKB = L) and the second state of the clock signal (CLKB = H).
Response to Arguments
 Applicant’s arguments filed on 02/01/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842